

116 S2852 IS: Accelerated Payments for Small Businesses Act of 2019
U.S. Senate
2019-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2852IN THE SENATE OF THE UNITED STATESNovember 13, 2019Ms. McSally introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend section 3903 of title 31, United States Code, to establish accelerated payments applicable
			 to contracts with certain small business concerns, and for other purposes.
	
 1.Short titleThis Act may be cited as the Accelerated Payments for Small Businesses Act of 2019. 2.Accelerated payments applicable to contracts with certain small business concerns under the Prompt Payment ActSection 3903(a) of title 31, United States Code, is amended—
 (1)in paragraph (1)(B), by inserting except as provided in paragraphs (10) and (11), before 30 days; (2)in paragraph (8), by striking and at the end;
 (3)in paragraph (9), by striking the period at the end and inserting a semicolon; and (4)by adding at the end the following:
				
 (10)for a prime contractor (as defined in section 8701 of title 41) that is a small business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)), to the fullest extent permitted by law, require that the head of an agency establish an accelerated payment date with a goal of 15 days after a proper invoice for the amount due is received if a specific payment date is not established by contract; and
 (11)for a prime contractor (as defined in section 8701 of title 41) that subcontracts with a small business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)), to the fullest extent permitted by law, require that the head of an agency establish an accelerated payment date with a goal of 15 days after a proper invoice for the amount due is received if—
 (A)a specific payment date is not established by contract; and (B)the prime contractor agrees to make payments to the subcontractor in accordance with the accelerated payment date, to the maximum extent practicable, without any further consideration from or fees charged to the subcontractor..